EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas McDonald on June 29, 2022.

The application has been amended as follows: 

	1. (Currently Amended) A method of servicing a fuel nozzle of a combustor, the combustor including an end cover, a head end volume partially defined by the end cover, and a combustion chamber downstream from the head end volume, the fuel nozzle extending from a forward end coupled to the end cover, through the head end volume, to an aft end at the combustion chamber, a nozzle tip being disposed at the aft end of the fuel nozzle, wherein the nozzle tip includes a pre-removal contact surface that forms a worn interference fit with an inner tube, the method comprising: 
removing the inner tube from the nozzle tip;
forming an annular groove in the nozzle tip by machining away the pre-removal contact surface from the nozzle tip; 
inserting a replacement coupon into the annular groove, the replacement coupon having a radially outermost surface that corresponds to the annular groove and a post-removal contact surface; 
fixedly coupling the radially outermost surface of the replacement coupon to the annular groove.
3 – 5. (Canceled)
6. (Currently Amended) The method as in claim [[4]]1, further comprising re-inserting the inner tube after the fixedly coupling step, wherein the post-removal contact surface of the replacement coupon forms a restored interference fit with the inner tube.
13 – 19. (Canceled)
Claim 1 has been amended so as to include the allowable subject matter from dependent claims 3 – 5. Claim 6 has been amended so as to depend upon claim 1, rather than canceled claim 4. Claims 13 – 19 have been canceled as they are directed towards previously non-elected subject matter.
Reasons for Allowance
Claims 1, 2, and 6 – 12 are allowed
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, McGhee (U.S. Patent Application Publication Number 2017/0080530), was presented and discussed in the previous Office Action. McGhee teaches a combustor including an end cover (figures 1 and 2, elements 102 and 116 being the ‘end cover’; page 2, paragraph 24); and a fuel nozzle including a nozzle tip (figures 1 and 2, elements 108, 114, and 112 being the ‘fuel nozzle’ with elements 108 and 114 being the ‘nozzle tip’; page 2, paragraphs 23 and 24), wherein the nozzle tip includes a pre-removal contact surface that forms a worn interface fit with an inner tube (figure 4a, inner surfaces of elements 108 being the ‘worn interface fit’; page 2, paragraph 26), the method comprising: forming an annular groove (figure 4b, see below; pages 2 – 3, paragraph 26). 

    PNG
    media_image1.png
    364
    364
    media_image1.png
    Greyscale

McGhee further teaches inserting a replacement coupon into the annular groove, the replacement coupon having a radially outermost surface that corresponds to the annular groove and a post-removal contact surface (figures 4c and 4d, either of elements 122 and 124 being the ‘replacement coupon’; page 3, paragraphs 29 and 30). However, McGhee expressly teaches that the annular groove is formed in the end cover of the combustor, rather than the pre-removal contact surface of nozzle tip, such that the machining is performed on the end cover, rather than the pre-removal contact surface of the nozzle tip (figure 4b, element 116, see above; pages 2 – 3, paragraph 26).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726